Response to Amendment
The amendment filed on 2/23/21 has been received and made of record.
 applicant’s arguments with respect to claims 20  and 22 have considered but are moot in view of new grounds of rejection.
furthermore, Applicant alleges  Yan,  does not describe either expressly or inherently any “access module capable of transmitting data to the at least one server and to the wireless communication device via a local wireless network” as recited in Claim 20. Yan does not describe either expressly or inherently the limitation of Claim 20 of “the network packet includes a wireless communication device identifier being a MAC address of said wireless communication device” as well.

 in response,  examiner asserts Yan discloses providing at least one access module (module 116, 118) capable of transmitting data to the at least one server and to the wireless communication device via a local wireless network(see fig. 1, and par. 0035, 0052) and disagrees applicant assertion  that Yan,  does not describe either expressly or inherently any “access module capable of transmitting data to the at least one server and to the wireless  communication device via a local wireless network. 
as per applicant assertion that Yan does not describe either expressly or inherently the limitation of Claim 20 of “the network packet includes a wireless communication device identifier being a MAC. 
Examiner asserts newly cited reference  Wendt discloses wherein the network packet includes a wireless communication device identifier being a MAC address   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yan Shunguo U. S. Patent Application Publication No. 2006/0059125 [hereafter Yan] in view of Wendt et al. U. S. Patent Application Publication No. 2012/0260321 [hereinafter Wendt].
As per claim 20 Yan discloses the method for collecting data on a user of the wireless communication device including storage: said wireless communication device defines  at least one application user identifier: wherein said method comprises steps of  (see fig. 1):
providing at least server (fig. 1, 108) is provided, connected with at least one non-transitory machine-readable medium comprising at least a part of a database(fig. 1, 110), and the server is configured to transmit data to wireless communication devices(102)(see fig.1 and par. 0026-0027);
providing at least one access module (module 116, 118) capable of transmitting data to the at least one server and to the wireless communication device via a local wireless network(see fig. 1, and par. 0035, 0052);
transmitting a network packet by said wireless communication device to the at least one access module(se par. 0043, 0050)
receiving and determining the wireless communication device identifier by the at least one access module(see par. 0038, see table 600, fig. 6 and par. 0053, the session number column 602 may hold an identifying number used by the portal server 108 for the user and/or client computer system 102 or to identify different sessions);
creating session the identifier of a connection session with the wireless communication device  (see table 600, fig. 6 and par. 0049,0054);
associating the said session identifier is associated with the said device identifier(see par. 0004, 0040, see table 600, fig. 6 and par. 0053, the session number column 602 may hold an identifying number used by the portal server 108 for the user and/or client computer system 102 or to identify different sessions);
saving the said session identifier and the said wireless communication device identifier associated therewith are saved in the database(see par. 0047, portal session identifier may be saved in the session data cache 120);
transmitting the session identifier is transmitted to the wireless communication device, to be recorded in the storage of the wireless communication device(see par. 0050);
receiving at least one session identifier and at least one application user identifier are received from the wireless communication device by the atleast one server (see par. 0035);
saving at least one application user identifier and at least one session identifier in the database(see par. 0035);and 
associating at least one application user identifier and at least one said session identifier are associated with the device identifier(see par. 0052-0053).
Yan does not explicitly disclose wherein the network packet includes a wireless communication device identifier being a MAC address of said wireless communication device;
Wendt discloses wherein the network packet includes a wireless communication device identifier being a MAC address of said wireless communication device(see par. 0045, 0047). Therefore it would have been obvious to one having ordinary skill prior to effective filing date of the claimed invention to incorporate the teachings of Wendt into the system of Yan because the use of the IP address (to identify the client) is merely representative, as alternative or additional information (e.g., without limitation, MAC address, passkey, or the like) may be used for this purpose.   

As per claim 22,   Yan discloses the method claim 20,   said storage is browser storage (see par. 0007, 0035-0036, which data is stored in the user's device browser memory).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009.  The examiner can normally be reached on 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456